UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21324 ACP Funds Trust (Exact name of registrant as specified in charter) 150 N. Radnor Chester Rd., Suite C-220 Radnor, PA 19087 (Address of principal executive offices) (Zip code) Gary E. Shugrue Ascendant Capital Partners LP 150 N. Radnor Chester Rd., Suite C-220 Radnor, PA 19087 (Name and address of agent for service) Registrant's telephone number, including area code:610-688-4180 Date of fiscal year end:December 31 Date of reporting period:July 1, 2011 – June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. PROXY VOTING RECORD FOR PERIOD JULY 1, 2, 2012 FORM N-PX SPREADSHEET* REGISTRANT NAME: ACP Funds Trust INVESTMENT COMPANY ACT FILE NUMBER: 811-21324 REPORTING PERIOD: 07/01/2011- 06/30/2012 REGISTRANTADDRESS: 150 N. Radnor Chester Rd., Suite C-220, Radnor, PA 19087 NAME OF SERIES (AS APPLICABLE): Issuer of Portfolio Security Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Summary of Matter Voted On Who Proposed Matter: Issuer / Shareholder Whether Fund Cast Vote on Matter Fund's Vote For or Against Proposal, or Abstain; For or Withhold Regarding Election of Directors Whether Vote Was For or Against Management No Proxies received July 1, 2011 - June 30, 2012 *Complete for each series of the Registrant, as applicable. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) ACP Funds Trust By (Signature and Title)* /s/ Gary E. Shugrue Gary E. Shugrue, President, Chief Investment Officer and Chief Financial Officer (Principal Executive Officer) Date June 30, 2012 *Print the name and title of each signing officer under his or her signature.
